Appeal from a judgment of the County Court of Warren County (Hall, Jr., J.), rendered January 30, 2009, convicting defendant upon his plea of guilty of the crime of possession of an obscene sexual performance by a child (six counts).
Defendant was charged in a 60-count indictment with numerous crimes, including multiple counts of possession of an obscene sexual performance by a child, after police discovered child pornography on a computer owned by him. In satisfaction of the indictment, he pleaded guilty to six counts of possession of an obscene sexual performance by a child and waived his right to appeal everything except for the sentence. In accordance with the plea agreement, he was sentenced to consecutive terms of 1 to 3 years in prison for an aggregate term of imprisonment of 6 to 18 years. Defendant appeals.
Defendant’s sole argument on appeal is that his sentence is harsh and excessive. Based upon our review of the record, we disagree. A voluminous amount of disturbing pornographic material was recovered from defendant’s computer, some of which depicted infants involved in sexual acts. In view of this, as well as the fact that the sentence was agreed to by defendant as part of the plea agreement, we find no extraordinary circumstances nor any abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Esposito, 53 AD3d 854 [2008]).
Cardona, EJ., Eeters, Lahtinen, Kavanagh and McCarthy, JJ., concur. Ordered that the judgment is affirmed.